[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                       FILED
                        ________________________           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                February 13, 2007
                               No. 05-12863                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-00563-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

VIARQUEZ BORDEN,

                                                            Defendant-Appellant.



                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 13, 2007)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Scott Kalisch, retained appellate counsel for Viarquez Borden, has filed a
renewed motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).1 Our

independent review of the now complete record reveals that counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Borden’s conviction and sentence are AFFIRMED.




      1
       Kalisch previously filed a motion to withdraw, pursuant to Anders, which
we denied without prejudice, but with leave to refile after he obtained the
necessary transcripts to complete the record.


                                         2